ACCEPTED
                                                                                                               01-15-00397-CV
                                                                                                    FIRST COURT OF APPEALS
                                                                                                            HOUSTON, TEXAS
                                                                                                           7/7/2015 3:11:07 PM
                                                                                                         CHRISTOPHER PRINE
                                                                                                                        CLERK

                                           NO. 01-15-00397-CR
                           IN THE COURT OF APPEALS FOR THE
                                                                                         FILED IN
                                                            1st COURT OF APPEALS
                     FIRST SUPREME JUDICIAL DISTRICT OF TEXAS
                                                                                        HOUSTON, TEXAS
                                         HOUSTON, TEXAS                             7/7/2015 3:11:07 PM
                                                                                    CHRISTOPHER A. PRINE
                     -----------------------------------------------------------------      Clerk

                                            NO. 1434115

                            IN THE 179TH DISTRICT COURT OF

                                   HARRIS COUNTY, TEXAS

                     -----------------------------------------------------------------

                              AUGUSTUS MITCHELL, Appellant

                                                   VS.

                               THE STATE OF TEXAS, Appellee

                     -----------------------------------------------------------------



        APPELLANT'S MOTION TO ABATE PURSUANT TO TEX.R.APP.PRO. 2
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       AUGUSTUS MITCHELL, Appellant in the above styled and numbered cause, files his

Motion to Abate pursuant to Tex.R.App.Pro. 2, and in support thereof would show unto the Court

the following:

                                                    I.

       Appellant was informed this date that Appellant’s brief is due August 5, 2015

                                                    II.

       Appellant has previously filed a motion for a judgment nunc pro tunc to correct errors in the

judgment and sentence.        It is necessary to supplement the record with that motion and the

corrected judgment and sentence nunc pro tunc.

                                                   III.

       Appellant is requesting that the clerk supplement the record, and has filed a motion with
this court to supplement the record.

                                                 IV.

       Appellant is requesting that the Court abate this appeal pending the supplementation of the

record with a corrected judgment and sentence.

               WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court grant this motion, abate the cause, pending supplementation of the record.


                                              Respectfully submitted,



                                              /s/ Joseph W. Varela
                                              JOSEPH W. VARELA
                                              Texas Bar No. 20496400
                                              Suite 247
                                              2500 East TC Jester Blvd.
                                              Houston, Texas 77008
                                              (713) 957-0440
                                              Fax (713) 957-2862



                                   CERTIFICATE OF SERVICE


        I hereby certify that a copy of the foregoing was served on the Appellate Division of the
District Attorney's Office, 1201 Franklin, Houston, Texas 77002, by U.S. Mail, on the 7th day of
July, 2015.



                                              /s/ Joseph W. Varela
                                              JOSEPH W. VARELA